Citation Nr: 0721476	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  03-29 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for cold injury residuals, left lower extremity, for the 
period prior to April 11, 2001, and higher than 30 percent on 
and after April 11, 2001.

2.  Entitlement to an initial rating higher than 10 percent 
for cold injury residuals, right lower extremity, for the 
period prior to April 11, 2001, and higher than 30 percent on 
and after April 11, 2001.

3.  Entitlement to service connection for bilateral knee 
pain.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. T. Snyder, Counsel


INTRODUCTION

The veteran had active service from October 1954 to September 
1957.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from an August 2002 rating decision of the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
peripheral neuropathy of both feet, with a single initial 
rating of 10 percent, effective February 2002.  The veteran 
initiated an appeal of the initial rating and the assigned 
effective date by filing a timely Notice of Disagreement 
(NOD) in October 2002.

In September 2003, the veteran was issued a statement of the 
case (SOC) on the rating claims.  In the same month, he was 
assigned separate 10 percent evaluations in a rating action, 
effective from February 2002.  He indicated in October 2003 
that this determination did not satisfy his appeal on all 
issues.  His substantive appeal on the rating issues was 
received in March 2004.

However, the veteran was informed in an April 2004 RO letter 
that his appeal was untimely.  See 38 C.F.R. § 20.302 (2006).  
The veteran disputed that determination and referenced an 
October 2003 Appeal Status Election Form he returned to the 
RO after receipt of the SOC.  See 38 C.F.R. § 19.34 (2006).  
The RO, in a January 2005 rating decision, determined that 
the October 2003 Appeal Status Election Form was in fact 
equivalent to a VA From 9.  See 38 C.F.R. §§ 20.200, 201 
(2006). 

Separately, the RO issued a June 2006 SOC addressing the 
effective dates of the grants of the 10 percent ratings.  The 
veteran has not submitted a substantive appeal in regard to 
this issuance to date, and the Board does not find that these 
issues are on appeal.  

In a June 2006 rating decision, the RO made substantial 
changes to the veteran's grant on appeal.  The RO established 
separate evaluations for residuals of cold injuries of the 
lower extremities, with 10 percent evaluations effective from 
April 14, 2000 and 30 percent evaluations effective from 
April 11, 2001 for both lower extremities.  Separately, the 
10 percent evaluations for the neuropathy of the feet were 
effectuated as of April 14, 2000.  The Board notes that all 
of these determinations stem from the initial matter on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Confusingly, however, the RO recharacterized the issues on 
appeal in a June 2006 supplemental statement of the case as 
entitlement to evaluations in excess of 10 percent for 
peripheral neuropathy of the "left lower extremity" and the 
"right lower extremity."  Moreover, in the February 2007 
certification of appeal, the issue of "[e]ntitlement to an 
increased evaluation for the veteran's bilateral peripheral 
neuropathy of both lower extremities currently evaluated as 
30% disabling" was listed.

Given the aforementioned lack of clarity as to the issues on 
appeal, the Board sought clarification on the matters on 
appeal during the May 2007 video conference hearing.  At this 
time, it was noted that the sole issues on appeal were the 
staged ratings for the cold injuries of the lower 
extremities.  The veteran's testimony centered on these two 
disabilities, and it is those disabilities which are 
addressed in the decision below.  

The Board also notes that, in a January 2007 rating decision, 
the RO denied service connection for a back disorder and a 
bilateral knee disorder, claimed as bilateral knee pain, and 
also denied a total disability rating on the basis of 
individual unemployability (TDIU).  An RO letter of that same 
month informed the veteran of the rating decision and of his 
appeal rights, and the claims file reflects no evidence that 
the veteran did not receive it or any record that the U.S. 
Postal Service returned the January 2007 letter as 
undeliverable.  Neither is there any record of the veteran 
having submitted a timely NOD with the January 2007 decision 
as it related to the back disorder and a TDIU to initiate an 
appeal of it.

The Board nevertheless notes that, at the video conference 
hearing, the veteran's representative specifically referenced 
the denial of service connection for the bilateral knees 
disorder as secondary to the service-connected bilateral feet 
disorder.  While the representative did not couch his 
comments in terms of art, in light of VA's pro-claimant and 
non-adversarial claims process-at least at this stage of the 
proceedings, see Durr v. Nicholson, 400 F.3d 1375, 1380 (Fed. 
Cir. 2005), and in the spirit of liberal construction of 
pleadings, the Board deems the representative's comments on 
the record as sufficient to place an NOD on the record, but 
only as it relates to the bilateral knees claim.  The Board 
notes that this testimony was presented at the RO and 
transmitted by video conferencing to the Board.  See Stokes 
v. Derwinski, 1 Vet. App. 201, 203 (1991); 38 C.F.R. 
§ 20.300; see also Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996).

In light of this determination, the appellate process has 
commenced, and the veteran is entitled to a SOC on the issue.  
See Pond v. West, 12 Vet. App. 341 (1999).  This will be 
discussed further in the remand portion of the document 
below, and the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  For the period prior to April 11, 2001, the veteran's 
cold injury residuals manifested in both lower extremities 
with arthralgia or other pain and decreased sensation to pin 
prick; tissue loss, nail abnormalities, color changes, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis), were 
not manifested.

3.  For the period beginning on April 11, 2001, in addition 
to the symptoms noted above, the veteran's cold injury 
residuals also manifested in both lower extremities with 
tinea and scaling and arthritic changes shown by X-ray.


CONCLUSIONS OF LAW

1.  The requirements for an initial rating of 20 percent, and 
no higher, for cold injury residuals, left lower extremity, 
for the period prior to April 11, 2001 are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code (DC) 7122 (2006).

2.  The requirements for an initial rating higher than 30 
percent for cold injury residuals, left lower extremity, for 
the period beginning on April 11, 2001, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.124a, DC 7122 (2006).

3.  The requirements for an initial rating of 20 percent, and 
no higher, for cold injury residuals, right lower extremity, 
for the period prior to April 11, 2001 are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.124a, DC 7122 (2006).

4.  The requirements for an initial rating higher than 30 
percent for cold injury residuals, right lower extremity, for 
the period beginning on April 11, 2001, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.124a, DC 7122 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA, (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107) became law. The regulations 
implementing the VCAA provisions have since been published. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Although the 
veteran's claims were received prior to the enactment of the 
VCAA, the Act is applicable to his claims, as they were 
pending before VA and not final on the effective date of the 
Act.  See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. 
Prec. Op. No. 7-2003 (November 19, 2003).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing his disorders.  Moreover, there is no indication 
from the claims file of additional medical treatment for 
which the RO has not obtained, or made sufficient efforts to 
obtain, corresponding records.

The Board is aware that the claims file contains a favorable 
Social Security Administration (SSA) disability benefits 
decision from March 1995.  This decision, however, dates from 
a time period well before the effectuation of the grants of 
service connection for the disabilities addressed on appeal.  
The information contained in corresponding medical records, 
therefore, would not have any bearing on the matters 
presently before the Board, and there exists no basis for 
remanding this case to obtain such records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters of December 2001 and February 2002.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In those letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.

Here, the noted VCAA letters were issued prior to the 
appealed rating decision, thus posing no procedural concerns 
in view of Mayfield.

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, the RO notified the veteran of those 
downstream elements, and the type evidence that impacts the 
determinations of them in a March 2006 letter.  Thus, all 
notice elements of the VCAA were complied with.  38 U.S.C.A. 
§§ 5103(a), 5104, 7105; see Prickett, 20 Vet. App. at 376; 
Dingess/Hartman, 19 Vet. App. at 493.  The veteran responded 
to that letter and informed the RO that he had no further 
evidence to submit, and that he wanted his claims resolved as 
soon as possible.  Further, the June 2006 supplemental 
statement of the case (SSOC) reflects that the RO reviewed 
the veteran's claim de novo in light of all the evidence 
added to the claims file.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

Accordingly, the Board concludes that no prejudice to the 
veteran will result from an adjudication of his claims in 
this decision.  Rather, remanding this case back to the RO 
for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the veteran. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

Governing Laws and Regulation

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Analysis

Historically, a December 1957 rating decision granted service 
connection for dermatophytosis of the feet, bilaterally, with 
a zero percent (i.e., non-compensable) rating, effective 
September 1957.  Over the interim years to date, the veteran 
developed neurological symptoms in his lower extremities, and 
he asserted that the "jungle rot" he contracted in service 
was the genesis for them.  As noted above, the August 2002 
and June 2006 rating decisions addressed the neurological 
facets of his disability.

The Board finds that the evidence of record shows the 
veteran's bilateral cold injury residuals to have more nearly 
approximated a 20 percent rating for the period prior to 
April 11, 2001, and the maximum, 30 percent rating on and 
after that date.  38 C.F.R. § 4.7.

Under the applicable code section, 38 C.F.R. § 4.104, 
Diagnostic Code 7122, arthralgia or other pain, numbness, or 
cold sensitivity warrants a 10 percent rating.  A 20 percent 
rating requires arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  A higher 30 percent rating 
requires arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).

Note (1) instructs the rater to separately evaluate 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, under other diagnostic codes.  Other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., are to be separately evaluated unless they are used to 
support an evaluation under Diagnostic Code 7122.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122.  Note (2) states that each 
affected part is to be evaluated separately and the ratings 
combined in accordance with 38 C.F.R. § 4.25 and § 4.26.  Id.

The Board has reviewed the medical evidence for the period 
between April 2000 and April 10, 2001, and finds no clinical 
findings to support a rating higher than 10 percent.  The 
veteran's VA outpatient treatment records reflect that his 
complaints related to his bilateral foot disability have been 
quite consistent.  He has told his VA care providers that he 
experiences burning in the bottom of his feet and pain in the 
ball of his feet.  Objective examination confirmed only some 
of his subjective complaints.

An April 2000 neurology consult reflects that the veteran 
complained of paresthesias (tingling sensation) and causalgia 
(burning-like pain) in his feet and legs.  Examination 
revealed musculoskeletal and cranial nerves as normal.  There 
was no atrophy or fascias, and the arches of the feet were 
normal.  There were no tropic changes.  Strength was 4/5 in 
the intrinsic middle of the feet.  Proximal was 5/5.  The 
veteran's sensation to pin prick was impaired in his feet and 
legs, but the primary modalities of touch, pin prick, 
temperature, vibration, and joint position sense, were 
intact.  Deep tendon reflexes were 2+ and equal, including 
both ankle jerks, and there was no ataxia.  The examiner 
rendered an assessment of small fiber neuropathy, possibly 
secondary to jungle rot of the feet.  The examiner prescribed 
Elavil 25 mg and ordered an EMG.  The July 2000 EMG report 
reflects that the nerve conduction studies of the veteran's 
lower extremities were interpreted as showing a normal 
examination.

The Board notes that the examiner's findings related to pin 
prick sensation appear inconsistent.  He/she noted 
dysesthesia to pin prick in the feet and legs, but then noted 
that the primary modalities, which included pin prick, were 
intact.  

The Board must resolve this apparent inconsistency in the 
veteran's favor.  38 C.F.R. § 4.3.  Doing so, the findings 
clearly reflect the veteran to have met or approximated the 
criteria for the 20 percent rating as of the effective date 
of his claim, April 14, 2000.  In addition to his pain, the 
examination also noted impaired sensation, which satisfies 
the criteria for the 20 percent rating.  38 C.F.R. § 4.104, 
DC 7122.  Now, the Board notes the August 2002 and September 
2003 rating decisions which allowed service connection for 
peripheral neuropathy of each lower extremity with a 10 
percent rating.  The June 2006 rating decision, however, 
specifically noted that the separate rating for neuropathy 
was based on evidence of weakness in the feet and not 
impairment of sensation.  As a result, it is proper to 
include impaired sensation as a basis for meeting the 20 
percent criteria under DC 7122.  See 38 C.F.R. § 4.14.

The June 2006 rating decision determined that the findings at 
the April 2001 examination supported the maximum 30 percent 
rating as of the day after that examination, April 11, 2001.  
In addition to tenderness to palpation bilaterally at the 
toes and both heels, and minimally diminished sensation 
bilaterally at the dorsal aspects of both feet, the examiner 
also noted tinea and scaling.  As a result, the June 2006 
rating decision determined that arthralgia or other pain, 
numbness, or cold sensitivity plus at least two of the other 
criteria were approximated and allowed the maximum 30 percent 
rating.  DC 7122.

The Board finds no evidence among the several outpatient 
treatment records that the veteran's disability met or 
approximated the 30 percent rating prior to the April 2001 
examination.  An August 2000 treatment note, as well as the 
2006 examination report, reflects no findings other than 
decreased sensation.  Thus, the earliest date which the 
veteran approximated the 30 percent rating is April 11, 2001.  
38 C.F.R. § 4.7.

The Board further notes that the April 2006 examination 
report reflects that x-rays of the veteran's feet were 
interpreted as showing arthritic changes, which the examiner 
opined were consistent with late sequelae of cold injury to 
the feet.  Arthritis is, of course, a musculoskeletal 
disorder.  Nonetheless, a separate rating is not in order in 
this case, as the June 2006 rating decision specifically 
noted that the arthritis was among the symptoms which 
comprised entitlement to the 30 percent rating.  As reflected 
above, X-ray findings of osteoarthritis are among the 
additional symptoms which count towards the 30 percent 
rating.  See DC 7122; 38 C.F.R. § 4.14.  

As already noted, the veteran is at the maximum schedular 
rating for his cold injury residuals for the period beginning 
on April 11, 2001.  There is nothing in the record to 
distinguish this case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability.  Thus, the Board finds that the 
currently assigned 30 percent schedular rating has already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected bilateral cold injury 
residuals, lower extremities condition.  See 38 C.F.R. § 4.1.  
The veteran has been retired for several years, and he worked 
full time with the disability prior to his retirement.  Thus, 
there is no marked impact on employment.  In addition, there 
is no evidence revealing frequent periods of hospitalization.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  

Overall, the medical evidence of record shows the veteran's 
bilateral cold injury residuals to have met or approximated a 
20 percent rating as of April 14, 2000, and the maximum, 30 
percent rating as of April 11, 2001.  38 C.F.R. § 4.1, 4.3, 
4.7, 4.104, DC 7122.  This determination represents grants of 
the benefits sought on appeal for the earlier period and 
denials for the second period.




ORDER

Entitlement to an initial rating not to exceed 20 percent for 
cold injury residuals, left lower extremity, for the period 
prior to April 11, 2001 is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to an initial rating higher than 30 percent for 
cold injury residuals, left lower extremity, on and after 
April 11, 2001, is denied.

Entitlement to an initial rating not to exceed 20 percent for 
cold injury residuals, right lower extremity, for the period 
prior to April 11, 2001 is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to an initial rating higher than 30 percent for 
cold injury residuals, right lower extremity, for the period 
prior on and after April 11, 2001, is denied.


REMAND

As already noted in the Introduction, the Board determined 
that, at the May 2007 hearing, the veteran's representative 
orally submitted an NOD with the January 2007 rating decision 
as it related to the claim for bilateral knees pain.  In such 
cases, the appellate process has commenced and the veteran is 
entitled to a SOC on the issue so that he may have the 
opportunity to perfect an appeal of that issue.  See Pond, 12 
Vet. App. 341; Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

A statement of the case shall be issued 
with regard to the claim for entitlement 
to service connection for bilateral knee 
pain.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to 
the Board.  38 U.S.C.A. § 7104 (West 
2002).

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


